Citation Nr: 1536990	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  03-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to increased initial ratings for right ankle strain, rated as noncompensably disabling prior to June 19, 2014, and as 10 percent disabling since June 19, 2014, to include whether a July 5, 2011, rating decision included clear and unmistakable error (CUE) in assigning a noncompensable rating for right ankle strain.  

2.  Entitlement to increased initial ratings for left ankle strain, rated as noncompensably disabling prior to June 19, 2014, and as 10 percent disabling since June 19, 2014, to include whether a July 5, 2011, rating decision included clear and unmistakable error (CUE) in assigning a noncompensable rating for left ankle strain

3.  Entitlement to an effective date prior to August 23, 2000, for service connection for right ankle strain.  

4.  Entitlement to an effective date prior to August 23, 2000, for service connection for left ankle strain.  

5.  Entitlement to service connection for a right foot disability to include a right foot contusion with arthritis, status post fracture of the first metacarpal joint of the right foot.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976 and from April 1979 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In a March 2003 rating decision, the claim for a right foot disability was denied.  In a June 2005 decision, the Board denied the claim for a right foot disability.  The Veteran appealed the June 2005 decision to the United States Court of Appeals for Veterans Claims (Court), who vacated the decision and returned it to the Board for development consistent with a Joint Motion for Remand (JMR).  In February 2008, June 2009, and September 2010, the claim for a right foot disability was remanded by the Board for additional development.     

In a July 2011 rating decision, the Veteran was granted service connection for right and left ankle strain effective November 27, 2000.  The Veteran disagreed with the ratings and effective date assigned.  In a December 2014 rating decision, the ratings for the Veteran's right and left ankle strain was increased to 10 percent for each disability effective June 19, 2014.  The RO also determined that there was CUE in the July 2011 rating decision which assigned an effective date of November 20, 2000, and the effective date of service connection for right and left ankle strain was determined to be August 23, 2000.  


FINDINGS OF FACT

1.  The Veteran was shown to experience pain in both ankles throughout the course of his appeal, but the range of motion was not at any time shown to be so functionally limited as to be classified as marked. 

2.  The July 2011 rating decision never became final and may not be challenged on the basis of CUE.  

3.  The Veteran's representative at the time filed an informal claim for entitlement to service connection for a right and left ankle disabilities which was received by the RO on August 23, 2000.  

4.  The Veteran's degenerative joint disease of the right first metatarsophalangeal joint is attributable to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the Veteran's right ankle strain were met as of the date his claim was received.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  

2.  The criteria for a 10 percent rating for the Veteran's left ankle strain were met as of the date his claim was received.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  
3.  The criteria for sustaining a CUE claim with regard to the July 2011 rating decision were not met.  38 C.F.R. §§ 3.104, 3.105(a) (2015).

4.  Criteria for an effective date earlier than August 23, 2000, for the grant of service connection for right ankle strain have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

5.  Criteria for an effective date earlier than August 23, 2000, for the grant of service connection for left ankle strain have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).

6.  Criteria for service connection for degenerative joint disease of the right first metatarsophalangeal joint have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating and CUE Claims - Right and Left Ankle Strain

For historical purposes, the Veteran submitted an informal claim of entitlement to service connection for a bilateral ankle disability in August 2000.  The Veteran's claims were initially denied in a March 2003 rating decision, which the Veteran appealed to the Board, perfecting his appeal in October 2003.  The Board denied the Veteran's claim in June 2005.  The Veteran appealed this decision to the Court, which vacated the Board decision.  In February 2008, the Board remanded the Veteran's claim for development.  The Board remanded the claim again in June 2009 and September 2010.  

In a July 2011 rating decision, the Veteran was granted service connection for right and left ankle strain effective November 27, 2000.  The Veteran disagreed with the ratings and effective date assigned.  In a December 2014 rating decision, the ratings for the Veteran's right and left ankle strain was increased to 10 percent for each disability effective June 19, 2014.  The RO also determined that there was CUE in the July 2011 rating decision which assigned an effective date of November 27, 2000, and the effective date of service connection for right and left ankle strain was determined to be August 23, 2000. 

The Veteran contends that he warrants increased ratings for the right and left ankle strain and that the July 2011 rating decision contained CUE because the RO failed to award a rating of at least 10 percent effective August 23, 2000.  Prior to June 19, 2014, the Veteran was awarded noncompensable ratings for right and left ankle strain under Diagnostic Code 5271, and a 10 percent rating was awarded effective June 19, 2014.  As an initial point, the Board notes that the rating decision for which the Veteran alleges CUE was made is not a final decision, as he had appealed it to the Board.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5271 states that a 10 percent evaluation is warranted for moderate limitation of motion of the ankle, whereas a 20 percent evaluation is in order for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The Board notes that words such as moderate and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used. "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity.  Id. at 704.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

At the Veteran's September 1999 separation examination, clinical evaluation of the lower extremities was normal.  The Veteran reported a history of bilateral ankle sprains with occasional swelling.  The examiner noted bilateral chronic pain of the ankles with occasional swelling with running.  

At a January 2003 VA examination, the Veteran reported bilateral ankle pain.  The examiner noted that the Veteran had a chip fracture to the lateral malleolus of the right ankle in 1998 which was treated with a short leg cast for six weeks.  He reported occasional stiffness.  Physical examination revealed no swelling or deformity of the ankle.  Dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 40 degrees.  That is, the Veteran had nearly full range of motion in both ankles.  The Veteran had normal alignment of the os calcis with the longitudinal arch of the tibia and fibula.  The examiner indicated that the examination revealed normal findings of the right and left ankle and similar ranges of motion of the left ankle.  The examiner concluded that the Veteran did not appear to have any physical impairment related to the ankles.  

At an October 2008 VA examination, the Veteran reported pain in his ankles.  He indicated that he sustained multiple injuries to his ankles while on active duty and that he wore a cast on his left ankle for a severe ankle sprain.  Physical examination revealed symmetrical and painless motion of the ankle joints.  There was no evidence of any heel cord deviation and no swelling of the ankles was observed.  There was no crepitus palpable of motion of the ankles.  Stress examination revealed no evidence of any medial or lateral instability of the ankles.  Dorsiflexion was to 10 degrees bilaterally and plantar flexion was to 40 degrees bilaterally.  The examiner indicated that the Veteran moved through the ranges of motion with little difficulty and the Veteran did not complain of pain on active motion of the ankles or pain at the extremes of motion.  He was able to tandem toe and heel walk without difficulty.  After repetitive flexion and extension activity of the ankles, testing for pain, weakness, and fatigability showed no change in the range of motion or pattern that was described prior to activity.  The examiner assessed the Veteran with normal ankle examinations. 

At a September 2010 VA examination, the Veteran reported constant aching of the right ankle across the lower lateral malleolus and across the entire left ankle to the medial aspect of the lateral malleolus of the left ankle.  He denied treatment for his ankles but reported experiencing pain after working all day.  He indicated that he wore lighter boots to save his ankles from strain.  He indicated that he had more pain on his left ankle versus his right ankle.  The Veteran endorsed giving way, pain, stiffness, and weakness of the left ankle and pain and stiffness of the right ankle.  The examiner indicated that there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran was able to stand for one hour and walk one to three miles and he used no assistive devices.  On physical examination the Veteran ambulated without any limp, but he reported that once a week he would develop a limp when his ankles became painful.  The examiner found that there was tenderness and guarding of movement of the bilateral ankles with no ankle instability, tendon abnormality, or angulation.  Range of motion of the ankles revealed no objective evidence of pain on active motion of the left and right ankles.  There was dorsiflexion from 0 to 15 degrees bilaterally and plantar flexion from 0 to 30 degrees bilaterally.  There were no additional limitations after three repetitions of motion and no joint ankylosis.  The examiner noted that the Veteran was employed full time as an electrician and not lost any work during the previous twelve month period.  The examiner assessed the Veteran with bilateral ankle strain with residual daily discomfort and pain.  The examiner indicated that the Veteran's bilateral ankle and right foot disabilities caused significant effects on the Veteran's occupation due to decreased mobility and pain and that his ankles were stressed during his job.  He noted that the Veteran enjoyed hunting and walking in the woods which also strained his ankles.  The Veteran did allow that while he experienced pain with exercise, the exercise "feels good."  

At a June 2014 VA examination, the Veteran reported dull agonizing pain in both ankles four of seven days per week.  He indicated that he walked a lot at work and "just trudged through it" but that his ankles felt weak and ached all the time.  The Veteran denied flare-ups that impacted function of the ankles.  Range of motion testing revealed plantar flexion of the right ankle to 20 degrees with painful motion at 20 degrees and dorsiflexion to 15 degrees with painful motion at 10 degrees.  Range of motion of the left ankle revealed plantar flexion of the left ankle to 15 with objective evidence of painful motion at 30 degrees and dorsiflexion to 30 degrees with painful motion at 15 degrees.  The Veteran was able to perform repetitive use testing with three repetitions with post-test plantar flexion ending at 20 degrees and post-test dorsiflexion ending at 15 degrees for the right ankle and post-test plantar flexion ending at 30 degrees and post-test dorsiflexion ending at 15 degrees for the left ankle.  The examiner indicated that there was no additional limitation in range of motion of the ankle following repetitive use testing but the examiner noted that the Veteran had less movement than normal bilaterally, pain on movement bilaterally, and interference with sitting, standing, and weightbearing on the right ankle.  The examiner reported that there was localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  Muscle strength testing was normal bilaterally.  There was no evidence of joint laxity of the ankles and no ankylosis of the ankle, subtalar, and/or tarsal joint.  The examiner indicated that the Veteran had no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), nor has he had a talectomy (astragalectomy).  The examiner noted that x-rays performed in July 2009 were negative bilaterally and there was no evidence of old fractures or deformity.  The examiner found that the Veteran's ankle condition did not impact his ability to work.  The examiner found no evidence of arthritis and noted that there was no instability of either ankle that might lead to arthritis.  The examiner concluded that it was not feasible to render an opinion with regard to additional limitations due to pain, weakness, fatigability, or incoordination during flare-ups or when the joint is used repeatedly.  The examiner added that the Veteran's ankle disabilities did not impact his ability to work.          

Before discussing the application of the law to the facts of this case, it is important to address several relevant Court cases.  In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology (i.e. Arthritis).  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  Essentially, the Court allowed for a 10 percent rating for each painful joint, but found that pain alone absent the showing that it caused actual limitation of motion did not support a higher rating based on limitation of motion.

Of note, the ankles are considered to be major joints.  38 C.F.R. § 4.45.

Here, the Veteran has consistently reported experiencing pain in both ankles for the duration of his appeal.  While the ankles have generally functioned normally, the medical professionals have consistently documented pain on examination.  As such, pursuant to 38 C.F.R. § 4.59, a 10 percent rating should be assigned for each ankle for the entirety of the Veteran's appeal.

It is noted that the 10 percent rating is the equivalent of the rating that would be assigned for moderate limitation of motion.  As such, the issue becomes whether the Veteran has been shown to have marked limitation of motion for any distinct period during the course of his appeal.  Again, "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  

Having reviewed the evidence, the Board acknowledges that the Veteran's ankles may have worsened to a degree during the course of his appeal, but it does not appear that either ankle is of such severity as to warrant the label of "marked" limitation of motion.  During the course of the appeal, the Veteran's range of motion in both dorsiflexion and plantarflexion was shown to be at least 50 percent of what would normally be expected.  In addition while pain was present, neither pain nor repetitive motion was shown to additionally limit the Veteran's range of motion.  Looking at other factors as well, x-rays of both ankles were normal, and the Veteran was not shown to miss work on account of either ankle.  Additionally, it was noted on one examination that the Veteran continued to exercise, although the exercise was noted to be painful.  This is certainly commendable, and the pain is compensated by the two compensable ratings that have been assigned.  However, the ability to exercise also suggests that the limitation of motion is not marked or noticeable.
 
In reaching these conclusions, the Board has considered whether increased disability evaluations are warranted on the basis of functional loss due to or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).   Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Here, as noted, repetitive motion did not cause additional limitation of motion, nor did pain.  As such, ratings in excess of 10 percent are not found to be warranted for either ankle.  

The Board has also considered whether any higher ratings are available under any other Diagnostic Codes pertaining to the ankle.  However, the Veteran's right and left ankle strain is not manifested by ankylosis of the ankles (Diagnostic Code 5270), ankylosis of the subastragalar or tarsal joints (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or astragalectomy.  Consequently, higher ratings are not warranted under any of these Diagnostic Codes.  

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected ankle disabilities are adequate in this case.  As an initial point, there is nothing unique or unusual about the Veteran's ankle disabilities.  The Veteran's primary symptoms include pain, limitation of motion, and swelling.  These would be expected with an ankle disability that is productive of a compensable rating.  While these symptoms are not specifically contemplated in the rating schedule, the fact remains that the Board is tasked in determining whether the Veteran's limitation of motion in his ankles is moderate or marked.  In so doing, the Board must necessarily consider all of his ankle related symptomatology in order to arrive at a decision that is equitable and just.  In so doing, the schedular rating criteria reasonably contemplate his ankle symptoms and a referral for extraschedular consideration is not warranted. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable on account of his service connected bilateral ankle disabilities. Moreover, as noted, the evidence indicates that the Veteran has been employed full-time during the pendency of the appeal.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to the Veteran's service-connected disabilities at issue.

With regard to the claim for CUE, in a February 2015 statement, the Veteran's representative indicated that the July 2011 rating decision which awarded service connection for right and left ankle strain contained CUE because the RO assigned a noncompensable rating for the bilateral ankle disability.  The representative stated that the Veteran should have been awarded a 10 percent rating for his right and left ankle disability because the rating schedule does not provide for a noncompensable rating and the Veteran's 1999 separation examination noted that the Veteran had bilateral chronic pain and intermittent swelling associated with running.   

However, CUE only applies when you have a final rating or Board decision.  See 38 C.F.R. § 3.105.  Here, the Veteran appealed the rating that was assigned in the 2011 rating decision.  As such, that rating never became final, and no CUE claim can be raised, regardless of how the representative phrases the appeal.  Instead the Veteran has simply voiced disagreement with the rating that was assigned.  As such, to the extent a CUE claim is before the Board, it is dismissed.


III.  Effective Date

As an initial matter, the Board notes that the Veteran initially raised a claim for CUE in the January 2011 rating decision which granted service connection for right and left ankle strain because the effective date assigned was November 27, 20006.  However, the December 2014 rating decision granted the CUE claim and amended the effective date of service connection for the bilateral ankle disability to August 23, 2000, the date the Veteran submitted an informal claim for compensation benefits.  

In this case, the Veteran has asserted that he is entitled to an effective date of August 23, 2000, the date that the RO ultimately awarded for the grant of service connection for right and left ankle strain.  In a November 2011 notice of disagreement, the Veteran disagreed with the effective date of November 27, 2000, which was assigned for the grant of service connection for a right and left ankle disability.  

Historically, the Board notes that the Veteran's representative at the time initially submitted an informal claim for service connection benefits on August 23, 2000.  The representative clarified in a statement received on November 27, 2000, that the Veteran's claimed disabilities included a right and left ankle disability. 

In a July 2011 rating decision, the Veteran was granted service connection for right and left ankle strain effective November 27, 2000.  The Veteran disagreed with the ratings and effective date assigned.  In a December 2014 rating decision, the ratings for the Veteran's right and left ankle strain were increased to 10 percent for each disability effective June 19, 2014.  The RO also determined that there was CUE in the July 2011 rating decision which assigned an effective date of  November 20, 2000, and the effective date of service connection for right and left ankle strain was determined to be August 23, 2000. 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).

The Board has carefully reviewed all of the evidence of record, but finds that the assignment of an effective date prior to August 23, 2000, is not warranted for the grant of service connection for right and left ankle strain.  

As noted, the Veteran indicated that the effective date of service connection should be the date he submitted an informal claim for benefits on August 23, 2000.  The RO initially assigned an effective date of November 27, 2000.  However, the effective date of service connection was amended to August 23, 2000, in the December 2014 rating decision.  Prior to August 23, 2000, there is simply no evidence of any earlier pending formal or informal claim for entitlement to service connection for a right and left ankle disability.  As such, the Board finds that the earliest date of receipt of an informal claim for a bilateral ankle disability (in this case the informal claim submitted by the Veteran's representative) is August 23, 2000, which is the currently-assigned effective date. 

For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than August 23, 2000, for the grant of service connection for a right and left ankle disability.  As no formal or informal claim was filed prior to August 23, 2000, for entitlement to service connection for a bilateral ankle disability, his claim for entitlement to an earlier effective date for that award must be denied.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).

It is noted that the effective date for a claim may date back to the date after separation from service, but only if a claim is received within a year of separation.  Here, the Veteran separated from service in May 1999, but did not file for service connection until August 2000, more than one year after separation. 


IV.  Service Connection

For historical purposes, the Veteran's claim for service connection for a right foot disability was denied in a March 2003 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

The Veteran contends that he has a right foot disability that that resulted from an injury during service and from the physical requirements of serving for almost twenty-five years.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the Veteran's service treatment records reflects that the Veteran reported pain on the ball of his right foot in December 1998.  At the February 1999 separation examination, clinical evaluation of the feet was normal.  The Veteran reported treatment for his right foot on a report of medical history form prepared in conjunction with the separation examination.  The examiner noted that the Veteran had a right foot contusion with pain over the metatarsals.  

At a January 2003 VA examination, the examiner noted that the Veteran had a history of a right foot contusion in the distant past.  No diagnosis of the right foot was rendered at that time.  

At an October 2008 VA examination, the Veteran reported that he sustained a right foot sprain in 1990 which was treated with conservative care.  Physical examination of the right foot revealed no deformity of the foot and no pain on palpation about the heel of the right foot.  There was no pain on passive manipulation of the forefoot and no deformity of the toes.  Toe joint motion was symmetrical bilaterally and painless.  There was no weakness of the toe extensor or flexor strength of the right foot.  The Veteran was able to tandem toe and heel walk without difficulty.  The examiner assessed the Veteran with a normal examination of the foot.    

In a January 2009 VA addendum, the October 2008 VA examiner noted opined that the Veteran's complaints were unrelated to his military service and there was no objective or symptomatic evidence to indicate otherwise.  

At a September 2010 VA examination, the examiner noted that the Veteran had a right foot contusion which healed without residual.  The Veteran reported that he had pain across his feet simultaneously when he crossed his legs at the ankles.  X-rays of the right foot revealed localized degenerative joint disease of the right first metatarsophalangeal joint.  The examiner assessed the Veteran with status post fracture of the first metatarsal joint of the right foot with residual of localized degenerative joint disease of the first metatarsal.  The examiner opined that arthritis of the right first toe was at least as likely as not related to incidents in service.  The examiner's rationale was that the Veteran was in service for more than twenty-four years, there was a note on his retirement physical of a contusion of the right foot secondary to running, and there was no evidence of a disability of the foot after service for many years.  She noted that there was no evidence of a chronic condition caused by the service but the Veteran had arthritis of the fracture site of his right first metatarsophalangeal joint that caused discomfort.  
In an August 2011 VA examination, the September 2010 VA examiner was requested to provide an additional examination with addendum opinion.  The opinion was requested because the examiner related the Veteran's fracture of the right first metatarsal to the Veteran's service but the Veteran's service treatment records did not reflect a fracture of the right first metatarsophalangeal joint in service.  The examiner reviewed the claims file and once again opined that the fracture of the right first metatarsal was at least a likely as not incurred in or caused by the Veteran's military service.  The examiner's rationale was that the Veteran had many instances of sprains, strains, and accidents in his long career in service of twenty-four plus years.  She noted that the Veteran had consistent reports of symptoms after the contusion of his right foot secondary to running.  He was treated conservatively with Motrin, rest, and avoiding running as well as a consultation for physical therapy.  She noted that the Veteran also sustained a chip fracture of the right ankle in 1998 which was treated with a short leg cast.  She indicated that a problem with the great toe could have been overlooked due to pain with the ankle.  The examiner acknowledged that there was no record of right great toe fracture so it was unknown when it occurred.  However, the Veteran had multiple complaints of bilateral ankle strain/sprains associated with foot pain.  She noted that the Veteran described episodes of pain, swelling, and discoloration of the right great toe which make a diagnosis of status post fracture plausible although no x-rays of the toe were taken when his toe was swollen.  She indicated that the Veteran reported that he was "not a complainer" and often did not seek care when he should have.  The examiner reported that the recent x-rays of the right great toe did not show an old fracture which means he either did not have one, he had a severe sprain or strain of the toe, or the ends of the fracture were approximated well.  The x-rays showed localized degenerative joint disease of the first metatarsophalangeal joint and the Veteran had continuous pain the area of the arthritis.  The examiner noted that the Veteran reported continuous pain on a daily basis for which he took Motrin.  She concluded that in view of the Veteran's activities of the military for so many years and his running in races and performing maneuvers in the military, there seems little room for doubt that the arthritis of the great toe began while in the military.  

At a June 2014 VA examination, the Veteran's claims file was reviewed.  The Veteran was once again assessed with status post fracture of the first metatarsal joint of the right foot.  The Veteran reported pain in the right metatarsophalangeal joint which worsened over the years.  The examiner noted that the Veteran's residuals of a right metatarsal joint of the foot with degenerative joint disease and limited range of motion resulted in moderate disability.  The examiner noted that x-rays of the right foot obtained in July 2009 revealed localized degenerative joint disease of the right first metatarsophalangeal joint which was unrelated to ankle strain.  However, the examiner noted that the October 2010 VA examiner found that arthritis of the first right toe was at least as likely as not related to incidents in service and the June 2014 examiner concurred with that opinion.    

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for degenerative joint disease of the right first metatarsophalangeal joint.    

In this case, the Veteran contends that he sustained many injuries during service and has suffered from pain in his right great toe since that time which has worsened over the years.  He is competent to discuss his injuries in service and current symptoms related to his right great toe disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The only medical opinions related to the Veteran's degenerative joint disease of the right first metatarsophalangeal joint indicate that it is as likely as not that the Veteran's degenerative joint disease of the right first metatarsophalangeal joint is related to the Veteran's military service.  The October 2010 VA examiner provided a thorough and reasoned rationale for the conclusion.  In the absence of any evidence to the contrary, service connection for degenerative joint disease of the right first metatarsophalangeal joint is warranted.  With regard to a right foot disability, no current right foot disability has been diagnosed and as such service connection is not warranted for a right foot disability.  

Consequently, the Board finds that the weight of the evidence supports a finding that the Veteran degenerative joint disease of the right first metatarsophalangeal joint related to his military service.  
ORDER

An initial 10 percent rating for a right ankle strain is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial 10 percent rating for a left ankle strain is granted, subject to the laws and regulations governing the award of monetary benefits.

The claim of CUE in the July 2011 rating decision is dismissed.

An effective date prior to August 23, 2000, for service connection for right ankle strain is denied.  

An effective date prior to August 23, 2000, for service connection for left ankle strain is denied.  

Service connection for degenerative joint disease of the right first metatarsophalangeal joint is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


